DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The nonstatutory double patenting rejection over U.S. Patent No. 10,596,009 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
Applicant’s arguments with respect to claim(s) 1-14 and 16-19 have been considered, but are moot in view of the new grounds of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,596,009. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8, 11, 12, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Zubok et al. (US Pub. No. 2012/0310361; hereinafter Zubok).
	Zubok discloses the following regarding claim 1: a knee prosthesis kit, comprising: an implant (12) including an implant base (30) and an implant stem (18) extending from the implant base (Fig. 1H), the implant base having a superior side (upper side portion) and an inferior surface (lower side portion); and an augment (10) arranged and configured to couple to the implant (Figs. 1A, 1C-1D), the augment including a cone-shaped portion (16) (Fig. 1H; paras. 0079-0083); wherein the cone-shaped portion includes a bore (22) for receiving the implant stem (Figs. 1C-1D; paras. 0079-0080), the bore being sized to maintain a radial space between an exterior surface portion of the implant stem (Figs. 1C-1D) and an interior surface portion of the cone-shaped portion surrounding the exterior surface portion of the implant stem (Figs. 1C-1D) when the augment is coupled to the implant and the implant stem is received within the bore (Figs. 1C-1D; paras. 0080-0082).  
Zubok discloses the following regarding claim 2: the knee prosthesis kit of claim 1, wherein the augment is sized relative to the implant such that when the augment is coupled to the implant, at least a portion of the implant stem extends through the bore (Figs. 1A-1C).
Zubok discloses the following regarding claim 3: the knee prosthesis kit of claim 1, wherein the implant includes at least one planar wing (20) extending from the implant stem and the inferior surface thereof (Fig. 1H; para. 0079).
Zubok discloses the following regarding claim 4: the knee prosthesis kit of claim 3, wherein the augment includes at least one clearance space (28) arranged to receive the at least one planar wing, respectively (paras. 0079-0081).
Zubok discloses the following regarding claim 5: the knee prosthesis kit of claim 1, wherein the augment further includes an augment base (14), the cone-shaped portion extending from the augment base (Fig. 1B), the augment base including a bone contacting surface (34) and an implant contacting surface (26) arranged and configured to contact the inferior surface of the implant base when the augment is coupled to the implant (Fig. 1C), the augment base including an opening (opening at the top of element 22) for partially defining the bore for receiving the implant stem when the augment is coupled to the implant (Figs. 1A-1C).
Zubok discloses the following regarding claim 6: the knee prosthesis kit of claim 5, wherein the augment including the augment base and the cone-shaped portion is integrally formed (Figs. 1E-1H).
Zubok discloses the following regarding claim 7: the knee prosthesis kit of claim 5, wherein: the implant includes at least one planar wing (20) extending from the implant stem and the inferior surface thereof (Fig. 1H; para. 0079); and the augment includes at least one clearance space (24, 28) with a first portion (28) in the augment base (Fig. 1B) and a second portion (24) in the cone-shaped portion (Fig. 1B), the first and second portions arranged to receive the at least one planar wing (paras. 0079-0081).
Zubok discloses the following regarding claim 8: the knee prosthesis kit of claim 5, wherein: the implant base includes at least two openings (44) for receiving fasteners (Fig. 1A; para. 0089); and the augment base includes at least two openings (46), the implant base openings and the augment base openings being aligned so that fasteners can couple the augment to the implant (Fig. 1A; para. 0089).
Zubok discloses the following regarding claim 11: the knee prosthesis kit of claim 8, wherein the implant comprises a first implant (58) or a second implant, the first implant being smaller than the second implant, and wherein a first two of the openings are spaced apart to match the smaller size implant, and the other two of the openings are spaced apart a different amount from the first two openings to match the larger size implant. Please note that as presently worded, the claims do not require both a first and a second implant.
Zubok discloses the following regarding claim 12: the knee prosthesis kit of claim 1, wherein the cone-shaped portion of the augment includes a cone-shaped outer surface (Fig. 1H; paras. 0079-0083).
Zubok discloses the following regarding claim 19: the knee prosthesis kit of claim 1, wherein the implant comprises one of a tibial implant and a femoral implant (para. 0072).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zubok in view of in view of Delfosse (US Pat. No. 5,658,341).
Zubok discloses the limitations of claim 1, as described above. However, it does not disclose the cone-shaped portion of the augment comprising two grooves formed therein that are aligned with the at least two openings to provide clearance for the fasteners. Delfosse teaches a tibial implant comprising at least two openings (1d; Figs. 3-4) for receiving fasteners (col. 3, lines 5- 9); and at least two grooves (1a5) aligned vertically with the openings that are fully capable of providing clearance for any fasteners (Fig. 4), for the purpose of providing the implant with the desired configuration needed to allow a user to more easily insert the implant. It would have been obvious to one having ordinary skill in the art to modify the device of Zubok to comprise the grooves taught by Delfosse, in order to provide the implant with the desired configuration needed to allow a user to more easily insert the implant.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zubok in view of Lackey et al. (US Pat. No. 5,702,464; hereinafter Lackey).
Zubok discloses the limitations of the claimed invention, as described above. However, it does not disclose the implant base openings not extending all the way through the implant base. Lackey teaches an implant (11) attached to an augment (12) via fasteners (22, 23) and openings (20, 21) that do not extend through the base of the implant (Fig. 1; col. 7, lines 1-18), for the purpose of securely fastening the modular components of the device together, while maintaining the structural integrity of the implant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Zubok, such that the implant base openings do not extend completely through the implant base, as taught by Lackey, in order to securely fasten the modular components of the device together, while maintaining the structural integrity of the implant. In addition, a simple substitution of one known element for another in order to obtain predictable results, in the instant case one type of fastening means for another, is generally considered to be within the level of ordinary skill in the art.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zubok in view of Gustilo et al. (US Pub. No. 2007/0179627; hereinafter Gustilo).
Zubok discloses the limitations of claim 1, as described above. However, it does not recite the augment having a snap locking feature configured to provide a friction fit with the implant. Gustilo teaches an implant (102) attached to an augment (101, 130) via a snap locking feature providing a friction fit between the augment and the implant (paras. 0033-0037, 0043), for the purpose of securely attaching the modular parts of the prosthesis together without the need for additional fastening components. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Zubok to have an augment with a snap locking feature configured to provide a friction fit with the implant, as taught by Gustilo, in order to securely attach the modular parts of the prosthesis together without the need for additional fastening components. In addition, a simple substitution of one known element for another in order to obtain predictable results, is generally considered to be within the level of ordinary skill in the art.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zubok in view of Forte (US Pat. No. 5,800,552).
Zubok discloses the limitations of claim 1, as described above. However, it does not recite the outer surface of at least the cone-shaped portion being sintered. Forte teaches a knee implant having sintered exterior surfaces (col. 25, lines 31-45), for the purpose of promoting bone ingrowth and the fixation of the implant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Zubok to be sintered, as taught by Forte, in order to promote bone ingrowth and the fixation of the implant.

Claims 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zubok in view of May et al. (US Pub. No. 2009/0149964; hereinafter May).
Zubok discloses the limitations of claim 1, as described above. However, it does not recite the kit comprising an offset coupler. May teaches a tibial knee implant (Fig. 35), having an implant base (22) and a stem (28); an offset coupler (600) including a mating portion (608) for receipt in a bore (30) of the implant stem and a cone-shaped portion (612, which has a truncated cone shape) extending from the mating portion (Fig. 36), the cone-shaped portion of the offset coupler defining a bore (610) for receipt of an intramedullary rod (20), a central axis (25) of the bore of the offset coupler being offset from a central axis (27) of the mating portion (Fig. 35; paras. 0116-0117). May further teaches that the offset coupler is configured to be secured in the bore of the implant stem by a taper lock (para. 0076-0077, 0117), for the purpose of allowing the user to easily and securely join the modular components of the tibial knee prosthesis together. May also teaches the use of an intramedullary rod (20; paras. 0076, 0088, 0116-0117), for the purpose of providing the implant with the desired size, length, and structural integrity. The offset coupler bore is configured to secure the intramedullary rod by a taper lock (paras. 0117-0118), for the purpose of allowing the user to easily and securely join the modular components of the tibial knee prosthesis together. The offset coupler taught by May allows the user to adjust and move the alignment of the implant to position it at a desired location relative to the patient’s bone (para. 0005). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Zubok to include an offset coupler, as taught by May, in order to provide the implant kit with a feature to allow the user to adjust and move the alignment of the implant to position it at a desired location relative to the patient’s bone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774